Exhibit 10.1

AMENDMENT NO. 7

Dated as of October 4, 2016

to

LOAN AND SECURITY AGREEMENT

Dated as of December 12, 2008

THIS AMENDMENT NO. 7 (this “Amendment”) dated as of October 4, 2016 is entered
into by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory trust (the
“Borrower”), MEDALLION FUNDING LLC (successor by merger to Medallion Funding
Corp.), a New York limited liability company (the “Transferor”), MEDALLION
FINANCIAL CORP., a Delaware corporation (“Parent”), MEDALLION CAPITAL, INC., a
Minnesota corporation (“Medallion Capital”), FRESHSTART VENTURE CAPITAL CORP., a
New York corporation (“Freshstart” and, together with the Borrower, the
Transferor, Parent and Medallion Capital, the “MF/Borrower Related Parties”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the “Conduit
Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as agent (in such capacity, the “Agent”) and as committed lender (in such
capacity, the “Committed Lender”).

PRELIMINARY STATEMENTS

A. Reference is made to the Loan and Security Agreement dated as of December 12,
2008 among the Borrower, the Committed Lender, the Conduit Lender and the Agent
(as amended by Amendment No. 1 thereto dated as of August 5, 2009, Amendment
No. 2 dated as of April 29, 2010, Omnibus Amendment, dated as of December 12,
2013, Amendment No. 4 dated as of December 28, 2015, Amendment No. 5 dated as of
June 16, 2016, Amendment No. 6 dated as of September 13, 2016 and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

B. The parties hereto have agreed to amend the Loan Agreement on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment. Effective as of August 31, 2016, Section 6.02(f) of the
Loan Agreement is hereby amended to delete the percentage “12.0%” appearing
therein and insert the percentage “15.0%” therefor.

SECTION 2. Release. Each of the MF/Borrower Related Parties hereby acknowledges
and confirms on its own behalf and on behalf of its officers and directors, and
its respective predecessors, successors, assigns, agents and other legal
representatives, and any Person claiming by or through any of them
(collectively, the “Releasors”), that (i) it does not have any grounds, and
hereby agrees not to challenge (or to allege or to pursue any matter, cause or
claim arising under or with respect to), in any



--------------------------------------------------------------------------------

case based upon acts or omissions of any Lender, Agent or any other Indemnified
Party occurring prior to the date hereof or facts otherwise known to it as of
the date hereof, the effectiveness, genuineness, validity, collectability or
enforceability of the Loan Documents and (ii) it does not possess, and hereby
unconditionally and forever waives, remises, releases, discharges and holds
harmless each Lender, Agent and any other Indemnified Party, and each of their
respective affiliates, stockholders, directors, officers, employees, attorneys,
agents, representatives, heirs, executors, administrators, successors and
assigns, each Person acting or purporting to act for them or on their behalf,
and the successors and assigns of any such Persons (collectively, the
“Designated Parties”), from and against, and agrees not to allege or pursue, any
action, cause of action, suit, debt, liability, loss, expense, claim,
counterclaim, cross-claim, demand, defense, offset, opposition, demand and other
right of action whatsoever, whether now known or unknown, past or present,
asserted or unasserted, contingent or liquidated, whether in law, equity or
otherwise, which any of the Releasors ever had, now have, may have, or claim to
have against any of the Designated Parties, by reason of any matter, cause or
thing whatsoever, with respect to events or omissions occurring or arising on or
prior to the date hereof and relating to the Loan Documents, any transaction
relating thereto, or any actions or omissions in connection therewith
(collectively, the “Claims”). The foregoing release shall be construed in the
broadest sense possible.

The MF/Borrower Related Parties warrant and represent that they are the sole and
lawful owners of all right, title, and interest in and to every Claim being
released hereby and they have not assigned, pledged, hypothecated, or otherwise
divested or encumbered all or any part of any Claim being released hereby. The
MF/Borrower Related Parties hereby agree to indemnify, defend, and hold harmless
any and all of the Releasees from and against any Claims asserted against any
Releasee based on, or arising in connection with, any such prior assignment or
transfer, whether actual or purported. The MF/Borrower Related Parties hereby
absolutely, unconditionally, and irrevocably agree never to commence, prosecute,
cause to be commenced or prosecuted, voluntarily aid in any way, or foment any
suit, action, or other proceeding (at law, in equity, in any regulatory
proceeding, or otherwise) or otherwise seek any recovery against any of the
Releasees based on any of the Claims being released hereby. The MF/Borrower
Related Parties hereby specifically warrant, represent, acknowledge, and agree
that: (a) none of the provisions of this general release shall be construed as
or constitute an admission of any liability on the part of any Releasee; and
(b) the provisions of this general release shall constitute an absolute bar to
any Claim of any kind, whether any such Claim is based on contract, tort,
warranty, mistake, or any other theory, whether legal, statutory, or equitable.

SECTION 3. Reference to and Effect on the Loan Agreement.

3.1 Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby, and each reference to the Loan Agreement in any other document,
instrument and agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement as amended hereby

3.2 Except as specifically provided herein, the Loan Agreement, the other Loan
Documents and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

3.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, the Conduit or
the Committed Lender under the Loan Agreement, the other Loan Documents or any
other document, instrument, or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

 

2



--------------------------------------------------------------------------------

SECTION 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By   /s/Andrew M. Murstein Name:  
Andrew M. Murstein Title:   President

Signature Page to

Amendment No. 7 to Loan and Security Agreement



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP. By   /s/Andrew M. Murstein Name:   Andrew M. Murstein
Title:   President

 

MEDALLION CAPITAL, INC. By   /s/ Stephen A. Lewis Name:   Stephen A. Lewis
Title:   Senior Vice President

 

FRESHSTART VENTURE CAPITAL CORP. By   /s/ Larry D. Hall Name:   Larry D. Hall
Title:   Treasurer

Signature Page to

Amendment No. 7 to Loan and Security Agreement



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN, as Agent and as the

Committed Lender

By   /s/ Jayan Krishnan Name:   Jayan Krishnan Title:   Director By   /s/
Alexander Ploch Name:   Alexander Ploch Title:   Vice President

 

AUTOBAHN FUNDING COMPANY LLC, as the Conduit Lender

 

By: DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, its Attorney-in-Fact

By   /s/ Jayan Krishnan Name:   Jayan Krishnan Title:   Director By   /s/
Alexander Ploch Name:   Alexander Ploch Title:   Vice President

Signature Page to

Amendment No. 7 to Loan and Security Agreement



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and agrees to the foregoing Amendment,
(ii) reaffirms all of its obligations under the Limited Recourse Guaranty and
the other Loan Documents to which it is a party and (iii) acknowledges and
agrees that the Limited Recourse Guaranty and such other Loan Documents remain
in full force and effect.

 

MEDALLION FUNDING LLC By   /s/ Larry D. Hall Name:   Larry D. Hall Title:  
Treasurer

Signature Page to

Amendment No. 7 to Loan and Security Agreement